Citation Nr: 1020145	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from May 1995 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


FINDING OF FACT

There is no competent evidence of record showing that the 
Veteran currently suffers from a right hip, right ankle, or 
left ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for a 
right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for entitlement to service connection for a 
left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in September 2003 and March 2006 
letters and the claim was readjudicated in an April 2007 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.


In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
right hip, right ankle, and left ankle disorders.

The competent medical evidence of record does not demonstrate 
that the Veteran currently suffers from a right hip, right 
ankle, or left ankle disorder.  The service entrance 
examination in March 1995 noted a history of right ankle 
sprain in 1992 that had resolved.  During service in 
September 2001, the Veteran reported right ankle pain for the 
past year after rolling his ankle; right ankle instability 
was noted.  In October 2001, decreased range of right hip 
flexion was noted.

A VA examination was conducted in September 2003, prior to 
the Veteran's separation from active duty.  Examination of 
the right hip, right ankle, and left ankle showed no evidence 
of heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  Ranges of motion were 
full.  X-rays of the right hip, right ankle, and left ankle 
were interpreted as negative.  The diagnoses were bilateral 
ankle strain, resolved; and right hip strain, resolved.  The 
examiner stated that the Veteran had no functional 
limitations of his right hip or either ankle.  A VA internal 
medicine evaluation in October 2005 did not diagnose any 
right hip or right or left ankle disability.  A March 2007 
treatment record noted right sacro-iliac joint arthropathy; 
no right hip disorder was noted.

As was stated earlier, a current disability is required in 
order to establish service connection.  Brammer, 3 Vet. App. 
at 225.  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against the 
claims of entitlement to service connection for right hip, 
right ankle, and left ankle disorders, and the claims are 
denied.  38 U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The preponderance is against the Veteran's 
claims and they must be denied.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


